DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                                    T.J., a Child,
                                      Appellant,

                                          v.

                              STATE OF FLORIDA,
                                   Appellee.

                                   No. 4D14-3693

                               [September 9, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit;
Stacy Ross, Judge; L.T. Case No. 14003408DLA.

  Carey Haughwout, Public Defender, and Zainabu Rumala, Assistant
Public Defender, West Palm Beach, for appellant.

     No appearance required for appellee.

PER CURIAM.

   In this Anders1 appeal, we affirm the finding of guilt, the withholding of
adjudication of delinquency, and the placement of the child on probation,
but remand for the trial court to correct the delinquency disposition order
to reflect the length of the probationary term and to include appellant’s
age. See Fla. R. Juv. P. 8.115(d)(1).

    Affirmed, but remanded.

GERBER, CONNER and FORST, JJ., concur.

                               *          *          *

     Not final until disposition of timely filed motion for rehearing.




1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).